Citation Nr: 1104850	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2007 and April 2008 rating determinations of 
a Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Muskogee, Oklahoma.  The Veteran testified before the 
undersigned Veterans Law Judge in June 2010; a transcript of that 
hearing is associated with the claims folder.


FINDINGS OF FACT

1.  Service records confirm the Veteran was involved in a 
February 1976 incident aboard the U.S.S. America in which a fuel 
line exploded and a number of men were saturated with oil, 
including the Veteran.  

2.  The competent and credible evidence is in relative equipoise 
as to whether the Veteran almost fell overboard during the fuel 
line incident.  

3.  The Veteran has a DSM-IV diagnosis of PTSD based, in part, on 
the events and experiences surrounding the February 1976 incident 
aboard the U.S.S. America.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

The Veteran submitted additional evidence in support of his claim 
following the issuance of the January 2009 statement of the case.  
Each submission was, however, accompanied by a statement waiving 
RO review of the attached evidence.  Thus, a remand for RO 
consideration is not necessary and the Board may consider this 
evidence in making its determination.  See 38 C.F.R. § 20.1304(c) 
(2010).

Legal Criteria and Analysis

The Veteran asserts that he is entitled to service connection for 
posttraumatic stress disorder (PTSD) that is the result of the 
two particular events that occurred during his period of active 
duty service.  Pertinent to the Board's decision, the Veteran 
need not show that he has PTSD based on all of his claimed 
stressors.  Rather, he need only show that he has a current 
diagnosis of PTSD that is based on at least one verified 
stressor.

The Veteran has contended throughout this appeal that his PTSD is 
based, in part, on an incident that occurred while he was serving 
aboard the U.S.S. America.  According to the Veteran's oral and 
written statements, he was on duty as a hospital corpsman for a 
nighttime refueling with an oiler in February 1976 and the fuel 
line exploded or ruptured sending oil everywhere.  He and others 
around him became saturated with fuel; some service-members 
incurred burns as a result of the exposure and the Veteran 
himself was knocked off his feet and almost fell overboard.  
Fortunately, another service-member was able to grab his clothes 
and pull him back before he went overboard.  He does not remember 
anything after that except waking up in the ship's hospital.  The 
Veteran contends that this near-death experience continues to 
bother him to this day.  His wife has also submitted a statement 
describing in detail the various social and occupational problems 
he has experienced since leaving service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is required.  
38 C.F.R. § 3.304(f) (2010).  VA mental health records reflect 
that the Veteran was evaluated for PTSD in June 2007; the results 
of this assessment are not of record, but an April 2008 
diagnostic interview demonstrates that he was diagnosed with PTSD 
according to the DSM-IV criteria.  Subsequent mental health 
records dated in August and December 2009 indicate that this 
diagnosis is due, in part, to the fuel line incident and near 
death experience that occurred during service.  Seeing as the 
competent evidence establishes a diagnosis of PTSD related to an 
in-service event, the critical inquiry in this case is whether 
there is credible evidence confirming the alleged in-service 
stressor.  See id.  

With regard to the second PTSD element as set forth in 38 C.F.R. 
§ 3.304(f), evidence of an in-service stressor, the evidence 
necessary to establish that the claimed stressor actually varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002);  38 C.F.R. § 3.303(d) (2010).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further development 
or corroborative evidence will be necessary.  38 C.F.R. 
§ 3.304(f).  The Veteran's fuel line incident is not combat-
related; thus, his lay statements alone will not be sufficient to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Rather, the record must contain service 
records or other statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, service records clearly establish that the Veteran was 
involved in an incident while on board the U.S.S. America in 
which a fuel line exploded.  Service treatment records reflect 
that he was seen in sick bay in February 6, 1976, and while no 
injuries were noted, the entry indicates that the Veteran was 
"standing by for first aid" and that a "hose broke and 
saturated [his] clothing."  Also of record is a copy of a Deck 
Log for the U.S.S. America which details the medical report of 
individuals involved in an incident on February 6, 1976, in which 
a "hose exploded during pressurizing oil line."  The log entry 
identifies men who received burns to their eyes and bodies; it 
also notes that all of the men involved in the incident, 
including the Veteran, were saturated by oil when the hose 
exploded.  

The Board acknowledges that the service records make no mention 
of the Veteran's near-death experience of almost falling over the 
ship.  However, corroboration of every detail of a claimed 
stressor is not required.  Suozzi v. Brown, 10 Vet. App. 307, 
310-11 (1997).  In the present case, the service records verify 
the Veteran's presence and involvement in the fuel line incident.  
They also corroborate his statements regarding the burns received 
by other service-members as a result of the incident and that he 
was taken to sick bay immediately following the incident.  The 
Veteran has also provided the VA with a photograph of the area on 
the ship where the incident would have occurred, and the Board 
notes that the platform is not very large and there is nothing 
more than cable wiring to prevent one from falling overboard, 
just as described by the Veteran.  

Therefore, absent any evidence which specifically contradicts the 
lay evidence provided by the Veteran, the Board concludes that 
the competent and credible evidence is, at the very least, in 
relative equipoise as to whether the Veteran had a near-death 
experience when a fuel line exploded in February 1976 and 
saturated the area (and the Veteran) with oil.  See id.; see also 
38 U.S.C.A. § 1154(a) (due consideration must be given to the 
places, types, and circumstances of a veteran's service).  
Applying the benefit-of-the-doubt rule, the Board therefore finds 
that the record contains evidence corroborating his claimed 
stressor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2010).  The Board has already discussed that the record 
contains a DSM-IV diagnosis of PTSD based, in part, on this 
reported stressful event.  Thus, the competent evidence of record 
demonstrates that the Veteran has PTSD based on a credible in-
service stressor, and service connection should be granted.


ORDER

Service connection is granted for PTSD.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


